JOANOS, Judge.
Young appeals the denial of his motion to correct his sentence to reflect credit for jail time. While on probation for a prior felony conviction, Young was charged with possession of a short-barreled rifle, convicted and sentenced to five (5) years. Young’s probation was revoked, he was incarcerated and sentenced to six (6) months in jail (the remainder of his probationary period). We are unable to determine from the record whether Young received jail time credit against his probation violation sentence or some other sentence. The denial of the motion is, therefore, reversed and remanded to the trial court with instructions to determine if credit was applied to the probation violation sentence or some other sentence. If not, such credit shall be applied to the sentence rendered upon the conviction of possession of a short-barreled rifle. See Bruner v. State, 398 So.2d 1005 (Fla. 1st DCA 1981).
SHIVERS and WENTWORTH, JJ., concur.